Name: Commission Regulation (EEC) No 1801/88 of 27 June 1988 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 160/28 Official Journal of the European Communities 28 . 6. 88 COMMISSION REGULATION (EEC) No 1801/88 of 27 June 1988 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1115/88 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 3918/87 (3), as last amended by Regulation (EEC) No 1431 /88 ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3918/87 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 4 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7 . 1980, p. 1 . 0 OJ No L 110, 29. 4. 1988, p. 36. (3) OJ No L 369, 29. 12. 1987, p . 11 . (4) OJ No L 131 , 27. 5 . 1988, p. 35. 28. 6. 88 Official Journal of the European Communities No L 160/29 ANNEX to the Commission Regulation of 27 June 1988 fixing the import levies on frozen sheepmeat and goatmeat ( 1 ) (.ECU/100 kg) CN code Week No 27 from 4 to 10 July 1988 Week No 28 from 11 to 17 July 1988 Week No 29 from 18 to 24 July 1988 Week No 30 from 25 to 31 July 1988 0204 30 00 159,748 152,653 149,735 148,318 0204 41 00 159,748 152,653 149,735 148,318 0204 42 10 111,824 106,857 104,815 103,823 0204 42 30 175,723 167,918 164,709 163,150 0204 42 50 207,672 198,449 194,656 192,813 0204 42 90 207,672 198,449 194,656 192,813 0204 43 00 290,741 277,828 272,518 269,939 0204 50 51 159,748 152,653 149,735 148,318 0204 50 53 111,824 106,857 104,815 103,823 0204 50 55 175,723 167,918 164,709 163,150 0204 50 59 207,672 198,449 194,656 192,813 0204 50 71 207,672 198,449 194,656 192,813 0204 50 79 290,741 277,828 272,518 269,939 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82 (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. '